Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-15-00085-CR

                                      Ricardo O. MORENO,
                                            Appellant

                                                v.

                                       The STATE of Texas,
                                             Appellee

                     From the County Court at Law No. 13, Bexar County, Texas
                                      Trial Court No. 135229
                          Honorable Monica A. Gonzalez, Judge Presiding

PER CURIAM

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

Delivered and Filed: April 15, 2015

DISMISSED FOR WANT OF JURISDICTION

           In November 2013, Appellant Ricardo O. Moreno was convicted in San Antonio Municipal

Court No. 3 of violation of a municipal ordinance. He appealed his conviction to Bexar County

Court at Law No. 13. See TEX. GOV’T CODE ANN. § 30.00014 (West Supp. 2014) (appeal from

municipal court). On November 18, 2014, the county court dismissed the appeal for want of

jurisdiction. On December 16, 2014, Appellant filed a motion for new trial, and on February 13,

2015, Appellant filed a notice of appeal.
                                                                                       04-15-00085-CR


       To perfect an appeal, a notice of appeal must be filed within thirty days of the date that the

county court entered an appealable order. See id. § 30.00027 (authorizing appeal from a county

court to a court of appeals under certain conditions); TEX. R. APP. P. 26.2(a)(1) (setting deadline

to file a notice of appeal for criminal appeals); Swain v. State, 319 S.W.3d 878, 879 (Tex. App.—

Fort Worth 2010, no pet.) (per curiam). A motion for new trial filed after an appeal from a

municipal court of record to a county court does not extend the deadline to file the notice of appeal.

Swain, 319 S.W.3d at 880. “If a notice of appeal is not timely filed, the court of appeals has no

option but to dismiss the appeal for lack of jurisdiction.” Castillo v. State, 369 S.W.3d 196, 198

(Tex. Crim. App. 2012).

       On March 11, 2015, we ordered Appellant to show cause in writing why this appeal should

not be dismissed for want of jurisdiction. Appellant timely responded, argued that the county court

should not have dismissed his appeal, but did not address how this court has jurisdiction over his

appeal from the county court’s order.

       The county court dismissed Appellant’s appeal on November 18, 2014; Appellant’s notice

of appeal was due on December 18, 2014. See TEX. R. APP. P. 26.2(a)(1); Swain, 319 S.W.3d at

879. Appellant’s motion for extension of time to file a notice of appeal was due on January 2,

2015. See TEX. R. APP. P. 26.3; Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

Appellant did not file his notice of appeal until February 13, 2015. Appellant did not invoke this

court’s jurisdiction, and we may not consider his appeal. See Olivo, 918 S.W.2d at 522.

       We reinstate the appellate deadlines and dismiss this appeal for want of jurisdiction. See

TEX. R. APP. P. 26.2(a)(1); Castillo, 369 S.W.3d at 198; Swain, 319 S.W.3d at 879–80.


                                                   PER CURIAM

DO NOT PUBLISH


                                                 -2-